Opinion by
Judge Pryor:
The evidence conduces to show that the ordinance upon which this proceeding is based was passed nearly a year prior to the entry of the proceeding on the journals of the common council. In fact it is to be doubted whether the record of 1869 was ever completed until 1871: Clany was not employed to assist Bayler until July, 1870, and he says he then wrote up most of the proceedings of August, 1869, including the ordinance, the verity of *295which is in controversy. Duerson was president of the council in 1869, his term expiring in March, 1870, long .prior to the time at which this record was made. Neither the scrap book, minute book or printed proceedings contain such a statement of facts, in an abbreviated form, as would have enabled either the clerk or the deputy to make up the record from either or all combined. The clerk’s minute book contains this statement of the proceedings: “German 42 — Contracts approved.” Now what contract was approved is within the memory of the clerk and the board alone, and when reference is made to the official printed proceedings, no mention whatever is made of this approval. The record is made up of what the clerk recollects to have been the action of the council. Such a record can not be regarded as competent evidence of the proceedings of that body.

Bullitt, Harris, for appellant.


Burnett, for appellees.

The judgment of the court below is reversed and cause remanded with directions to dismiss the petition so far as it attempts to charge the present appellant for the improvements made, and for further proceedings consistent herewith.